Citation Nr: 1121411	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in South Central VA Health Care Network


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility on March 14, 2009.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel










INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 determination of the South Central VA Health Care Network.   


FINDINGS OF FACT

1.  On March 14, 2009, the Veteran incurred unauthorized medical expenses during treatment at a private medical facility.    

2.  The Veteran is not service connected for any condition and does not participate in a rehabilitation program.

3.  The evidence does not show that the services provided, during the treatment at a private medical facility on March 14, 2009, were rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of unauthorized medical expenses incurred during treatment at a private medical facility on March 14, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120-132, 17.1000-1008 (2010).



(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies. 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case. Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, a general letter regarding VCAA was mailed to the Veteran in October 2009.  However, the Veteran was not provided with correspondence regarding what was needed to support his specific claim for reimbursement of medical expenses until his October 2009 decision denying his claim.  At that time, the Veteran was advised of the criteria used in evaluating claims for non-VA services.  Additionally, a December 2009 statement of the case (SOC) was sent to him, informing him of the specific criteria used for the evaluation of his claim.  Based on the evidence above, the Veteran was advised of the information necessary to evaluate his claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on March 14, 2009. 

More importantly, the Veteran's statements to the VAMC showed that he clearly had actual knowledge that in order to support his claim. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  The Veteran expressed his understanding that to receive reimbursement he had to meet several requirements, to include evidence showing the exigency of the March 2009 treatment.  For example, in his November 2009 notice of disagreement, he indicated that he sought treatment because he perceived stroke like symptoms.  He explained why he sought treatment at a non-VA hospital as opposed to a VA medical facility.  Moreover, in his January 2010 substantive appeal, the Veteran reiterated that his emergency occurred on a Saturday and the VA urgent care was only open during the week. 

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.

Moreover, a specific VA opinion was obtained in December 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reviewing physician considered the Veteran's complaints at the time of his March 2009 hospitalization and determined that the evidence failed to show that the treatment was emergent in nature.  The Board finds that the VA opinion obtained at that time is more than adequate.  The VA examiner considered all of the pertinent evidence of record and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


(CONTINUED NEXT PAGE)

II.  Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement from VA concerning unauthorized medical expenses incurred during treatment at a private medical facility on March 14, 2009.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010).  If not, authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  38 U.S.C.A. §1728(a) (West 2002 & Supp. 2010); the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the evidence does not suggest that prior authorization for private medical treatment in March 2009 was obtained.  The Veteran does not contend otherwise.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for medical services that were not previously authorized.  The Board will consider 38 U.S.C.A. § 1728 and § 1725 in turn.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board initially points out that the Veteran is not rated as permanently and totally disabled, such that he could be considered for reimbursement under 38 C.F.R. § 17.120 (2010).  Additionally, the Veteran is not service-connected for any disability and there is no evidence that the Veteran's hospitalization was the result of a service disability or any complications related thereto.  Moreover, there is no evidence that reflects the Veteran participates in a rehabilitation program.  Therefore, as one of the criteria is not met, he cannot establish reimbursement under 38 U.S.C.A. § 1728, and a discussion as to whether services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health or whether a VA or Federal facility was available is unnecessary.  Zimick v. West, 11 Vet. App. 45, 49.

In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice connected conditions in non VA facilities.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice- connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word 'shall' in the first sentence, replaced the word 'may.'  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term 'emergency treatment' was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of 'emergency treatment' was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility.

Under the revised version, 'emergency treatment' is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).  An implementing regulation has yet to be finalized.

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009).

For the reasons set forth below, the Veteran's appeal concerning payment or reimbursement under 38 U.S.C.A. § 1725 is denied.  As noted above, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the criteria outlined in 38 C.F.R. § 17.1002 are fulfilled. In this case, the Veteran fails to meet subsection (b) as delineated in 38 C.F.R. § 17.1002.

An initial nursing assessment at 10:56 am on March 14, 2009 reflected that the Veteran walked to the Emergency Department (ED) with complaints of high blood pressure and ringing in his ears.  An entry from 11:15 am indicates that the Veteran reported a history of chest congestion and coughing up green sputum for about one week after swimming in cold water.  He reported that he had started taking Amoxil antibiotic about three days prior and the antibiotic helped him feel better. However, he reported complaints of a rise in blood pressure from his norm for approximately one day.  A physical assessment at that time revealed that he was alert and oriented and in no acute distress.  Generalized wheezing was noted.  Normal first and second heart signs were shown.  No gallop or murmurs were demonstrated.  The Veteran went to get an x-ray at 11:20 am, ambulatory by escort.  He was assessed by the physician's assistant at 12:20 pm.  At 12:39 pm, he was given Zithromax and Prednisone.  A breathing treatment was given at 12:49 pm.  He was discharged at 1:15 pm. 

An ED Physician Note reflects that on March 14, 2009 the Veteran walked into the ED with symptoms of cold, cough, productive cough, sore throat, wheezing, chills, fever, and hoarseness.  The Veteran reported that he had been suffering from an upper respiratory infection which had begun gradually, approximately 1 week prior.  The Veteran indicated that his problem began with facial pressure, ear pain, ear fullness and some tinnitus.  He stated that he had a sore throat, hoarseness, and started taking Amoxil.  He reported that his mucous had turned clear and he had been improving, until the night before when he developed all his symptoms again.  The ED Physician note reflected that the Veteran's symptoms were mild.  The Veteran denied shortness of breath, dyspnea on exertion, paroxysmal nocturnal dyspnea, orthopnea or chest pain.  He reported that he was producing scant green spatum. 

A review of systems examination revealed that he was positive for chills and had had fever and malaise.  No headaches or recent head trauma were reported.  The Veteran denied loss of vision, photophobia, ocular pain or diplopia.  He complained of bilateral ear pain, bilateral popping and bilateral tinnitus.  He additionally complained of frontal and maxillary sinus pain, but denied epistaxis.  The Veteran reported a sore throat and hoarseness.  He complained of productive cough but denied shortness of breath, pleurisy, hemoptysis, and chest pain.  A review of his cardiovascular system reflected no chest pain or pressure, paroxysmal nocturnal dyspnea, orthopnea, or exertional dyspnea.  The Veteran additionally denied palpitations.  He reported no abdominal pain, nausea, vomiting, diarrhea, hematemesis, bloody or dark stools.  The Veteran also denied seizure activity, weakness or loss of motor function, paralysis, alteration of gait or coordination.  

A physical examination reflected that the Veteran was alert and oriented, and in no acute distress.  It was noted that his sinuses were tender. There was erythema of the pharynx; hoarseness was noted.  An examination of his chest reflected coarse diffuse inspiratory and expiratory wheezes over the entire chest.  A cardiovascular examination reflected normal first and second heart sounds.  No murmurs, gallops or rubs were noted.  Rhythm was regular with no ectopy noted.  

The ED physician report reflected that a chest x-ray had revealed no active diseases.  Differential diagnoses of pneumonia, lung cancer and congestive heart failure were considered.  However, the Veteran was diagnosed with moderate bronchitis and acute sinusitis.  The Veteran was discharged in good condition and told to rest and drink fluids.  He was instructed to follow up with his primary care physician the following week and to return to the ED if he experienced chest pain, shortness of breath, fever or other change. 

The Board has additionally considered a December 2009 VA medical opinion.  After reviewing the record, the physician noted that the Veteran had presented to the non-VA medical facility, without prior VA authorization, on March 14, 2009 with chief complaints of cold, cough, productive cough, sore throat, wheezing, chills, fever, hoarseness, and an upper respiratory infection which had began approximately one week prior.  The reviewing physician noted that the work-up was essentially negative for significant disease and that the chest x-ray was normal.  He indicated that the Veteran had been diagnosed with bronchitis and acute sinusitis.  The reviewing physician determined that the emergency record failed to substantiate this to be an emergent visit.  He indicated that due to the non-emergent visit, the Veteran could have been treated by a VA clinic during normal clinic hours. 

The Board finds that the December 2009 VA medical opinion is adequate for evaluation purposes.  The physician's opinion was based on a review of the medical evidence associated with the March 2009 treatment and was supported by rationale. Moreover, that VA physician's opinion is consistent with the other clinical evidence.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  There are no contradictory opinions of record.

Based on these facts, it is not reasonable to conclude that a prudent layperson with average knowledge of health and medicine could reasonably expect that if immediate care were forestalled, he would be placing himself in serious jeopardy, causing serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  While the Board acknowledges the Veteran's November 2009 notice of disagreement, essentially asserting that he had awoken the morning of the treatment with what he perceived were stroke like symptoms, severe ringing in his ears, unusually high blood pressure and extreme dizziness, the Board notes that ED treatment records indicate that the Veteran's symptoms were mild.  While the Veteran did report high blood pressure and ringing in his ears upon arrival, it was determined that he was in no acute distress, alert and oriented.  The Veteran did not report extreme dizziness or stroke like symptoms when he reported to the ED triage room.  Significantly, the Veteran denied shortness of breath, dyspnea on exertion, paroxysmal nocturnal dyspnea, orthopnea and chest pain. 

The Board does not find the Veteran to be a credible historian with respect to the events of March 14, 2009, to include his belief that immediate care was necessary.  His current allegations are not corroborated by the medical evidence documenting the events of March 14, 2009.  The Board finds that the statements provided by the Veteran, regarding the severity of his symptoms at the time that he sought treatment at the private medical facility, lack credibility and are outweighed by the evidence discussed immediately above.

As the criteria under the Millennium Act are conjunctive, this failure to satisfy 38 C.F.R. § 17.1002(b) precludes a grant of the requested payment/reimbursement, and an analysis of the remaining factors is thus unnecessary.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the weight of the evidence does not demonstrate that the medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The weight of the evidence does not demonstrate that a prudent layperson with average knowledge of health and medicine could reasonably expect that if immediate care were forestalled, he would be placing himself in serious jeopardy, causing serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The competent evidence of record (the ED and hospital reports) does not support such a finding.  Moreover, the Veteran's present assertion that his condition on March 14, 2009 required immediate medical care is found to be unsupported by the record and essentially incredible.  Thus, the criteria for entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment have not been established, either through medical evidence or through the Veteran's statements.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility in March 2009, under the provisions of both 38 U.S.C.A. §§ 1725 and 1728. Accordingly, the appeal must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility on March 14, 2009 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


